Citation Nr: 1613553	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  10-31 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to service connection for a respiratory disorder, claimed as a breathing disorder, also claimed as due to an undiagnosed illness. 

2.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1983, and from September 1990 to September 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified at a hearing in October 2011 before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

In September 2013 the Board remanded these issues, as well as the issue of entitlement to service connection for an acquired psychiatric disorder, which was granted in a September 2014 rating decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While in service, in October 1990 the Veteran reported experiencing chest pain, which was assessed as costochondritis and tenderness over the sternum.  In July 1991 the Veteran reported that he experienced shortness of breath while in Saudi Arabia, which he attributed to dust exposure.  

Following service, in May 2002 imaging showed that the Veteran's lungs were underventilated, possibly representing a granuloma.  A follow-up computed tomography of the chest and abdomen revealed normal findings.  

VA treatment records show that in 2008 the Veteran reported experiencing problems sleeping and snoring.  By October 2009 the Veteran reported periods of not breathing during his sleep and loud snoring, which were witnessed by his girlfriend.  In November 2009 the Veteran reported problems sleeping, snoring, choking in his sleep, and experiencing uncontrolled shaking.  A December 2009 polysomnography revealed findings that were judged to be borderline normal.  In 2011 the Veteran reported restless sleep with multiple wakings during the night and constant tiredness.  

At his October 2011 hearing before the undersigned the Veteran testified that he experienced shortness of breath, which he attributed to dust exposure in Saudi Arabia, and sensations as if he was drowning in fluid.  He also testified that he slept in a tent in the Gulf, and slept loudly (snoring), experienced night sweats, daytime hypersomnolence, chest pain, incapacitating episodes with weight loss/gain, anorexia, dry cough, and choking.  

The Veteran was afforded a May 2014 VA examination for sleep apnea, which had been diagnosed in 2012.  The Veteran reported that he was given a continuous positive airway pressure machine when he was diagnosed with sleep apnea in 2012; however, he did not use it because of the sensation that he was choking.  The examiner indicated that continuous medication was not necessary, the Veteran did not require the use of a breathing assistance device, and he did not require the use of a continuous positive airway pressure machine.  While the examiner indicated that the Veteran did not have any signs or symptoms attributable to sleep apnea, the examiner also reported that the Veteran's sleep disorder was related to a known diagnosis of sleep apnea.  

The Veteran was also afforded a VA respiratory examination in May 2014 during which time the claims folder was reviewed.  The examiner observed that the Veteran had a diagnosis of sleep apnea, but no other respiratory issues or diagnosis, and no pulmonary conditions or physical findings such as scars, complications, conditions, signs and/or symptoms.  The examiner indicated that no diagnostic testing was performed, to include imaging and pulmonary function testing (PFT).  The examiner concluded that the Veteran had obstructive sleep apnea, and this was his only respiratory condition.  

An August 2014 addendum opinion was provided following review of the Veteran's records.  The physician opined that the Veteran suffered from sleep apnea, and no other respiratory conditions.  The physician indicated that on review of the claim, there was no evidence of any sleep issues during the appellant's active duty service, and that the Veteran was not diagnosed as having obstructive sleep apnea until 2012.  As such, the physician opined that the Veteran's current diagnosed sleep apnea was less likely than not related to service.  

In October 2014 another addendum opinion was provided indicating that the Veteran had not been diagnosed with obstructive sleep apnea until 2012, and review of the file did not show any evidence of sleep issues.  The physician opined that the Veteran's diagnosis of obstructive sleep apnea was less likely than not related to his active duty.  Rather, the Veteran's sleep disorder was due to his sleep apnea (the diagnosis).  The physician indicated that for further information, the Veteran would require further examinations.  Again, the physician emphasized that the Veteran had no other respiratory diagnosis; his sleep disorder was diagnosed as sleep apnea, and it was not service connected.

VA treatment records from August 2014 show that the Veteran experienced restlessness, fragmented- early morning awakenings, daytime napping and variable sleep of approximately five hours.  He was concerned that if he took something to improve his sleep it would interfere with his ability to drive during the day.  

In February 2016 the Veteran's representative suggested that the sleep apnea was secondary to his service-connected right sided facial weakness.  

The examiner's October 2014 addendum opinion concludes, in part, that for further information further examinations would be necessary.  As such, it appears that this examination is incomplete.  Although the examiner did not diagnose a respiratory disorder, there was no explanation for or discussion of the respiratory symptoms that the Veteran experienced, i.e. reported shortness of breath in 1991, and 2002 imaging showing that the Veteran's lungs were underventilated.  The examiner did not order any diagnostic testing, to include imaging or pulmonary function tests.  Further, the Board finds the examiner's negative nexus opinion regarding sleep apnea is incomplete where it rests on the absence of documented symptoms in service and gap in time of diagnosis, without thorough discussion of the Veteran's credible reports of symptoms in service, e.g. snoring and daytime sleepiness.  As such, the Board finds that the August 2014 opinion is inadequate, and remand for another VA examination and opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for appropriate VA examinations.  The VA examiners are to be provided access to the Veteran's VBMS file and Virtual VA file in order to secure medical opinions addressing the nature and etiology of any diagnosed sleep apnea, and respiratory disorder.

Following examination, the examiners must opine whether it is at least as likely as not that:

(i) obstructive sleep apnea was incurred in or caused by service.  If not, the examiner must address whether it is at least as likely as not that sleep apnea is (a) caused by or (b) permanently worsened by the Veteran's service-connected weakness of the right side of the face, residuals of right 7th cranial nerve paralysis (claimed as Bell's Palsy and nerves). 

(ii) the Veteran has a respiratory disorder that was incurred in or caused by service.

All examiners are advised that all appropriate necessary diagnostic testing should be completed in order to provide the necessary opinions.  The examiners must discuss the Veteran's self-reported history of symptoms since he served on active duty.  The physicians are advised that while the Veteran is not competent to diagnose disorders, he is competent to state that he has had problems to include with sleeping and snoring since active duty.  The physicians are further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.
 
2.  Thereafter the RO must review the examination reports to ensure that they are in compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented consideration of the electronic claims folder, to include VBMS and Virtual VA.  If any report is deficient in any manner, the AMC/RO must implement corrective procedures at once. 
 
3.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any of the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
4.  Following any additional indicated development, the case should be reviewed on the basis of the additional evidence.  All applicable laws, regulations, and theories of entitlement should also be considered.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




